DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment response filed on 09 March 2021 has been entered. 
1c.	Receipt of the declaration filed by Dr. Francisco J. Quintana under 37 C.F.R. 1.132 on 09 March 2021 is acknowledged.  
Status of Claims:
1c.	Claims 1, 3-7 are pending and under consideration. 

Information Disclosure Statement:
2.	The information disclosure statement (IDS) submitted 09 March 2021 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  The attached references have been considered as to the merits. 
Response to Applicants’ amendment and arguments:
3. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
3a.	The rejection of cancelled claim 2 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement is moot. 
3b.	The objection to the specification is withdrawn. An updated status of the parent non-provisional application 14/783,679 has been included in the first sentence of the specification.

DECLARATION UNDER 37 C.F.R. 1.132
4.	Dr. Quintana’s argument at pages 2-3 that one skilled in the art would know that virtually any type of nanoparticle should suffice, and that it is not necessary to describe nanoparticle compositions in detail in the patent specification, is found persuasive.
EXAMINER’S AMENDMENT

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with Mark J. FitzGerald  (Applicants' Representative) on 28 May 2021.
The application has been amended as follows: 
In The Claims:
Claim 1. (twice amended) A method of treating multiple sclerosis or encephalomyelitis in a patient, the method comprising: administering to a patient in need thereof an effective amount of a dendritic cell (DC)-targeting composition, the DC-targeting composition comprising: a nanoparticle comprising:
(a)  a full length IL-27 polypeptide;
(b) a full length apyrase polypeptide; and 
a multiple sclerosis or encephalomyelitis specific antigen, thereby treating the multiple sclerosis or encephalomyelitis in the patient in need thereof. 

Claim 6.  (once amended) The method of claim 1, wherein the IL-27 polypeptide, apyrase polypeptide, and/or multiple sclerosis or encephalomyelitis specific antigen are distributed on a surface of the nanoparticle.

Claim 7. (once amended) The method of claim 1, wherein the IL-27 polypeptide, apyrase polypeptide, and/or multiple sclerosis or encephalomyelitis specific antigen are encapsulated in the nanoparticle. 

5b.  	Please cancel claim 4 without prejudice or disclaimer
Conclusion:
6.	1, 3, 5-7 are allowed.

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        28 May 2021


/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647